

Exhibit 10-uu




BELLSOUTH CORPORATION


DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


AS AMENDED AND RESTATED EFFECTIVE MARCH 9, 1984


1.      Eligibility
 
Each member of the Board of Directors of BellSouth Corporation ("Company") who
is not an employee of the Company, or any of its affiliates, is eligible to
participate in a Deferred Compensation Plan for Non-Employee Directors ("Plan").


2.
Participation



 
(a)
Prior to the beginning of any calendar year, commencing with the calendar year
1984, each eligible Director may elect to participate in the Plan by directing
that all or any part of the compensation which would otherwise have been payable
currently for services as a Director (including fees payable for services as a
member of a committee of the Board) during such calendar year and subsequent
calendar years shall be credited to a deferred compensation account subject to
the terms of the Plan.



 
(b)
Notwithstanding the provisions of item 2(a), in the case of a newly appointed
Director, the Director may elect within 60 days of his or her appointment to
participate in the Plan, but only with respect to compensation for services
performed subsequent to his or her election to participate in the Plan for which
the Director has not yet been paid.



 
(c)
An election to participate in the Plan shall be in the form of a document
executed by the Director and filed with the Secretary of the Company.  An
election relating to compensation otherwise payable currently in any calendar
year shall become irrevocable on the last day prior to the beginning of such
calendar year.  In the case of a newly-appointed Director who has made an
election pursuant to the terms of item 2(b), such election shall become
irrevocable immediately with respect to compensation for subsequently performed
services during the remaining portion of that calendar year.  An election shall
continue until a Director ceases to be a Director or until he or she terminates
or modifies such election by written notice.  Any such termination or
modification shall become effective as of the end of the calendar year in which
such notice is given with respect to all compensation otherwise payable in
subsequent calendar years.



 
(d)
A Director who has filed a termination of election may thereafter again file an
election to participate for any calendar year or years subsequent to the filing
of such election.



3.  
Deferred Compensation Accounts



 
All deferred amounts shall be held in the general funds of the Company and shall
be credited to the Director's account and shall bear interest from the date such
compensation would otherwise be paid.  The interest credited to the account will
be compounded quarterly at the end of each calendar quarter.  The rate of
interest credited at the end of each calendar quarter during the calendar year
1984 and subsequent calendar years shall be based on the average U.S. Treasury
10-year note rate for the previous calendar quarter.



4.
Distribution



 
(a)
At the time of election to participate in the Plan, a Director shall also make
an election with respect to the distribution of amounts deferred under the Plan
plus accumulated interest.  A director may elect to receive such amounts in one
payment or in some other number of equal annual installments (not exceeding
10).  The first installment (or the single payment if the Director has so
elected) shall be paid on the first day of the calendar year immediately
following the year in which the Director ceases to be a Director of the Company,
and subsequent installments shall be paid on the first day of each succeeding
calendar year until the entire amount credited to the Director's account shall
have been paid.  Amounts held pending distribution pursuant to this Item shall
continue to accrue interest at the rate stated in Item 3.



 
(b)
The election with respect to the distribution of amounts deferred under the Plan
plus accumulated interest shall be contained in the document, referred to in
Item 2(c), executed by the Director and filed with the Secretary of the
Company.  Such an election relating to fees otherwise payable currently in any
calendar year shall become irrevocable on the last day prior to the beginning of
such calendar year.



 
(c)
Notwithstanding an election pursuant to Item 4(a), in the event a Director
ceases to be a Director of the Company and becomes a proprietor, officer,
partner, employee, or otherwise becomes affiliated with any business that is in
competition with the Company or any of its subsidiaries, or becomes employed by
any governmental agency having jurisdiction over the activities of the Company
or any of its subsidiaries, the entire balance of deferred fees, including
interest, shall be paid immediately in a single payment.



 
(d)
If a Director should die before full payment of all amounts credited to his or
her account, the balance of deferred fees, and interest, shall be paid on the
first day of the calendar year following the year of death to the beneficiary or
beneficiaries designated in writing by the Director, or if no designation has
been made, to the estate of the Director.



5.
Miscellaneous



 
(a)
The right of a Director to any deferred fees and/or interest thereon shall not
be subject to assignment by the Director.



 
(b)
The Company shall not be required to reserve, or otherwise set aside, funds for
the payment of its obligations hereunder.



 
(c)
Copies of the Plan and any and all amendments thereto shall be made available at
all reasonable times at the office of the Secretary of the Company to all
Directors.



The foregoing Plan, as amended and restated effective March 9, 1984, is approved
on behalf of the Company and shall be applicable to any non-employee Director
who elects to participate in it.
 
 
Dated:
3/9/84
 
/s/ John L. Clendenin
     
President
               
Attest:
             
/s/ O. K. Williamson
   
Secretary
 
   






